COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eileen Dolgener v. Steven Dolgener

Appellate case number:      01-17-00490-CV

Trial court case number:    2008-49730

Trial court:                246th District Court of Harris County

       Appellant, Eileen Dolgener, has filed a notice of appeal of the trial court’s order in
a suit to modify the parent-child relationship. Appellee, Steven Dolgener, has filed a
motion to dismiss the appeal, asserting that appellant has failed to comply with the trial
court’s temporary orders and “is delinquent on her child support obligation.” The motion
is denied. See O’Connor v. Sam Houston Med. Hosp., Inc., 807 S.W.2d 574, 576 (Tex.
1991); Dzierwa v. Cerda, No. 04-13-00407-CV, 2014 WL 3843950, at*2 (Tex. App.—
San Antonio Aug. 6, 2014, no pet.) (mem. op.)
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court


Date: November 21, 2017